internal_revenue_service number release date index number -------------------------- ---------------------- --------------------------------------------------- -------------------------- in re ------------------ department of the treasury washington dc person to contact -------------------------- id no ------------- telephone number --------------------- refer reply to cc intl-plr-164304-02 date may taxpayer legend --------------------------------------------------------------------------------------------- ----------------------- -------------------- election_year individual a --------------------- dear --------------- this replies to your letter dated date submitted on behalf of taxpayer in which taxpayer requests an extension of time under sec_301_9100-3 to elect the provisions of revproc_89_45 1989_2_cb_596 for the election_year additional information was submitted in a letter dated date in which taxpayer elected to apply the provisions of revproc_2002_23 2002_1_cb_744 rather than revproc_89_45 as originally requested in the ruling_request the information submitted for consideration is substantially as set forth below the ruling contained in this letter is predicated upon facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as a part of the audit process plr-164304-02 taxpayer is a united_states citizen and a canadian citizen and canadian resident taxpayer established and contributed to a canadian registered retirement savings_plan rrsp taxpayer timely filed her u s income_tax return for the election_year but she failed to make the election under revproc_89_45 to defer u s income_tax on the current earnings_of the rrsp taxpayer has never taken a distribution from her rrsp individual a is a licensed chartered accountant in canada and has prepared the canadian and u s income_tax returns of taxpayer for over ten years neither the taxpayer nor individual a was aware of the election provided by revproc_89_45 until individual a read about the election in a professional accounting journal and notified taxpayer about the election this information prompted taxpayer to request relief to file the missed election sec_301 -1 b provides that an election includes an application_for relief in respect of tax and defines a regulatory election as an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement sec_301_9100-1 provides that the commissioner has discretion to grant a taxpayer a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government in the present situation the election provided in revproc_2002_23 is a regulatory election within the meaning of sec_301_9100-1 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant taxpayer an extension of time provided that taxpayer satisfies the standards set forth in sec_301_9100-3 plr-164304-02 based on the facts and circumstances of this case we conclude that taxpayer satisfies the standards of sec_301_9100-3 accordingly taxpayer is granted an extension of time until days from the date of this ruling letter to elect the provisions of rev_proc for the election_year pursuant to section dollar_figure of revproc_2002_23 the election once made cannot be revoked except with the consent of the commissioner pursuant to section dollar_figure of revproc_2002_23 taxpayer must attach a copy of the election statement to her timely filed including extensions u s federal_income_tax return for each year subsequent to the election_year until the tax_year in which a final distribution is made from the rrsp as provided in sec_301_9100-1 the granting of an extension of time is not a determination that taxpayer is otherwise eligible to make the election for the election_year no ruling has been requested and none is expressed as to the application of any other section of the code or regulations to the facts presented a copy of this ruling letter should be associated with the tax_return for the election_year this ruling is directed only to taxpayer who has requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to taxpayer sincerely associate chief_counsel international by s allen goldstein allen goldstein reviewer enclosure copy for sec_6110 purposes
